FILED
                             NOT FOR PUBLICATION                            MAY 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SERGIO AHUATZIN-MORALES,                         No. 11-73072

               Petitioner,                       Agency No. A077-290-717

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Sergio Ahuatzin-Morales, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his motion to reopen removal

proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen, and review de

novo constitutional claims. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th

Cir. 2005). We deny the petition for review.

       Ahuatzin-Morales contends that the agency abused its discretion by denying

his motion to reopen, because denying the motion without ensuring he had access

to the record of proceedings violated his right to due process. This claim lacks

merit because Ahuatzin-Morales has not established prejudice resulting from the

alleged violation. See Cano-Merida v. INS, 311 F.3d 960, 965 (9th Cir. 2002)

(requiring prejudice to establish a due process violation); see also Robleto-Pastora

v. Holder, 591 F.3d 1051, 1062 (9th Cir. 2010) (due process claim relating to

inability to obtain immigration records failed where petitioner could not show any

error potentially affected his eligibility for relief).

       Ahuatzin-Morales’ contention that the BIA violated his due process rights

by failing to consider that the IJ made an incorrect factual finding also fails for lack

of prejudice. See Cano-Merida, 311 F.3d at 965. Finally, Ahuatzin-Morales’

contention that the BIA failed to consider his argument that he was prejudiced

when the IJ ruled on his motion to reopen without ensuring he had access to the

record is belied by the record.

       PETITION FOR REVIEW DENIED.


                                              2                                  11-73072